     Case: 1:19-cr-00330-DCN Doc #: 62 Filed: 03/01/20 1 of 13. PageID #: 153




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:19CR330
                                                   )
                 Plaintiff,                        )   JUDGE DONALD C. NUGENT
                                                   )
        v.                                         )
                                                   )
 CLAYTON HALL                                      )   GOVERNMENT’S TRIAL BRIEF
 GREGORY D. FRANKLIN II,                           )
                                                   )
                 Defendants.

       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Elliot Morrison and Bryson N. Gillard, Assistant U.S. Attorneys,

and hereby submits the following trial brief to address anticipated legal and evidentiary issues.

I.     INTRODUCTION

       The government first addresses the parties’ proposal for addressing a narrow issue raised

by the First Step Act’s changes to the controlling law, which is not yet addressed in the Sixth

Circuit pattern instructions. Next, the government addresses four potential evidentiary issues:

       •     First, the Government will seek to admit statements made by Defendants and by

             others with whom Defendants were conspiring to distribute controlled substances as

             party opponent statements under Federal Rule of Evidence 801(d)(2)(E).

       •     Second, the Court should admit evidence of audio recorded jail calls between

             Defendants along with a synchronized transcript to be used as a jury aid.
      Case: 1:19-cr-00330-DCN Doc #: 62 Filed: 03/01/20 2 of 13. PageID #: 154



       •   Third, Defendant Hall was actively trafficking drugs before and during the time-

           frame covered by the indictment. This evidence is inextricably intertwined with or

           res gestae background evidence of the drug conspiracy—completing the story of the

           relationship between Defendants, that of a drug retail seller and drug supplier.

           Alternatively, even if the Court concludes that these matters are not intrinsic, these

           facts are admissible under Rule 404(b) to show, for example, intent, plan, and

           knowledge.

       •   Fourth, the Court should allow the bifurcation of the testimony of one of the two lead

           investigators to allow for the presentation of the evidence in a manner that will be

           more chronological and easier for the jury to understand.

II.    STIPULATIONS AND RECOMMENDED BIFURCATION OF A NARROW
       PENALTY ENHANCEMENT ISSUE

       The parties have conferred and are likely to be in agreement regarding the proposed jury

instructions, which follow the Sixth Circuit’s pattern instructions whenever possible. The

government also sets forth the parties’ proposal to bifurcate the jury’s consideration of the facts

underlying the enhanced penalties for certain counts, which enhancements depend on

Defendants’ prior convictions and are expected to be resolved by stipulation.

       Defendants are charged in count 1 with Conspiracy to Distribute Controlled Substances,

in violation of 21 U.S.C. § 846, 841(a)(1) (b)(1)(A) and (b)(1)(B). Defendants are charged in

Counts 2-9 with Possession with the Intent to Distribute Controlled Substances, in violation of

21 U.S.C. § 841(a)(1) and 841(a)(1) (b)(1)(A), (b)(1)(B), and (b)(1)(C). Some of these counts

carry enhanced penalties based on the weight of the substances involved. The Sixth Circuit

pattern instructions thoroughly cover and address those issues.




                                                 2
     Case: 1:19-cr-00330-DCN Doc #: 62 Filed: 03/01/20 3 of 13. PageID #: 155



        However, some counts also carry enhanced statutory penalties under 21 U.S.C.

§ 841(b)(1)(A) and (b)(1)(B) and § 851 if a defendant has a prior conviction for a “serious drug

felony” or “serious violent felony,” and the defendant had served more than a year in prison on

such a conviction. See 21 U.S.C. § 802(57) (definition of “serious drug felony”), § 802(58)

(definition of “serious violent felony”). Prior drug convictions, however, do not suffice if a

defendant was released from serving his sentence more than 15 years before commencing the

instant offense. 21 U.S.C. § 802(57).

        Unlike with the Armed Career Criminal Act or other criminal history enhancements, this

enhancement depends not only on the fact of the prior conviction, but also the sentence served

and the timing of the release. As a result, this issue cannot be decided by the Court without

Defendants waiving their rights to jury consideration. Defendant Franklin has agreed, and the

government understands that Defendant Hall intends to similarly agree, that they have the prior

convictions alleged in the General Allegations section of the Superseding Indictment, and served

more than a year on each case (and did so within the required timeframe if applicable). But

neither defendant is by that stipulation waiving any legal challenge to the sufficiency of the

conviction under the categorical approach. Accordingly, the parties have agreed to first submit

the issue of their guilt in all other respects to the jury, and then to consider whether to submit the

penalty enhancement issue to the jury based on the parties’ stipulation, or waive Defendants’

right to have the jury decide that narrow issue to permit defense counsel additional time to

present any legal arguments they may wish to make regarding the sufficiency of the prior

convictions at issue. In either case, with both defendants stipulating to their criminal history, the

government will agree not to introduce their prior convictions for this purpose in its case in chief

in the main trial.




                                                  3
       Case: 1:19-cr-00330-DCN Doc #: 62 Filed: 03/01/20 4 of 13. PageID #: 156



        In addition, Defendant Franklin is charged in Counts 10-11 with Felon in Possession of

Firearm and Ammunition and Possession of a Firearm in Furtherance of a Drug Trafficking

Crime. These offenses are thoroughly covered by the pattern instructions, as outlined in the

parties’ proposed instructions. The government and Franklin have reached stipulations regarding

his having known that he was a convicted felon at the time of his alleged possession of the

firearm and ammunition, and as to the interstate nexus of the firearm and ammunition.

III.    ANTICIPATED EVIDENTIARY ISSUES

        A.       DEFENDANTS’ STATEMENTS, AND HIS COCONSPIRATORS’
                 STATEMENTS ARE SUBSTANTIVELY ADMISSIBLE UNDER RULE
                 801(d)(2) ONLY WHEN OFFERED BY THE GOVERNMENT.

        The Government intends to admit some of Defendants’ out-of-court statements for the

truth of the matters asserted. Those statements include Defendants’ statements in the following

contexts:

             •   A body camera video-recording of Defendant Hall’s statement;

             •   Audio-recording of jail calls; and

             •   Text and other messages sent by electronic devices, recovered from seized mobile

                 phones;

        Out-of-court statements made by a party-opponent are excluded from the definition of

hearsay under Rule 801(d)(2), but this exception does not apply when the same statements are

offered by the party himself. The party-opponent exception reflects the fact that the adversarial

process allows the party-declarant to rebut his or her own admissions by testifying at trial. See

United States v. McDaniel, 398 F.3d 540, 545 (6th Cir. 2005). This exception does not,

however, extend to a party’s attempt to introduce his or her own statements through the

testimony of other witnesses. See United States v. Payne, 437 F.3d 540, 547-48 (6th Cir. 2006).




                                                  4
     Case: 1:19-cr-00330-DCN Doc #: 62 Filed: 03/01/20 5 of 13. PageID #: 157



Precluding a defendant from eliciting inadmissible hearsay statements does not violate the

Confrontation Clause. See United States v. Ford, 761 F.3d 641 (6th Cir. 2014).

       Therefore, the Government respectfully requests that the Court prohibit defendant from

introducing any of his out-of-court statements at trial through any witness other than himself.

       B.      ADMISSIBILITY OF RECORDINGS AND TRANSCRIPTS

       The United States will introduce audio recordings of conversations between Defendants

and coconspirators, obtained through jail calls between Defendants. A synchronized transcript

will be offered as a jury aid to be used while the conversations are being played. The

government may seek to admit the transcripts as exhibits for the jury. 1 The Sixth Circuit

reviewed the standards for admission of “composite” recordings and transcripts in the cases

United States v. Scarborough, 43 F.3d 1021, 1024 (6th Cir. 1994) and United States v. Segines,

17 F.3d 847, 854 (6th Cir. 1994). 2

       “It is well settled that the admission of tape recordings at trial rests within the
       sound discretion of the trial court.” United States v. Robinson, 707 F.2d 872, 876
       (6th Cir. 1983). In order to be admissible the district court must determine
       whether the tapes are “audible and sufficiently comprehensible for the jury to
       consider the contents.” Robinson, 707 F.2d at 876. The district court abuses his
       discretion only “where the unintelligible portions of a tape recording are so
       substantial that the recording as a whole is rendered untrustworthy.” United States
       v. Scaife, 749 F.2d 338, 345 (6th Cir. 1984).


1
        Even absent a stipulation by the parties, the Sixth Circuit has repeatedly affirmed the
validity of this procedure, so long as there is a preliminary foundation as to the preparation and
accuracy of the transcripts. United States v. West, 948 F.2d 1042, 1044 (6th Cir. 1991). This is
so, especially when accompanied by a cautionary instruction that the recording, and not the
transcript, is the evidence to be considered by the jury. See Pattern Criminal Jury Instructions,
U.S. Sixth Circuit District Judges Association (2019), Section 7.17. In the instant case, a
reviewing agent has compared the transcripts with the recorded conversations and will testify
that the transcripts are a fair and accurate transcription of the various conversations.
2
       A “composite” recording is one in which only relevant portions of a conversation are
presented with the non-pertinent portions of the conversation being removed. The government
may admit only excerpts of some recordings, but will make clear when the recordings have been
excerpted.


                                                 5
     Case: 1:19-cr-00330-DCN Doc #: 62 Filed: 03/01/20 6 of 13. PageID #: 158




Scarborough, 43 F.3d at 1024.

       The admission of audio recordings in evidence is subject to the rules of evidence

generally. Accordingly, a proper foundation must be laid for their admission, and the recordings

must be relevant and not privileged. Where practical, the original recordings should be used,

pursuant to Fed. Rule 1002, and when telephone conversations are involved, evidence should be

offered as to the correct telephone number, Rule 901(b)(6). United States v. Watson, 594 F.2d

1330, 1335 (10th Cir.), cert. denied, Brown v. United States, 444 U.S. 840 (1979). However,

under Fed. Rule 1003, a duplicate is admissible to the same extent as an original unless there is a

genuine question about the authenticity of the original or it would be unfair to admit the

duplicate. The Sixth Circuit has discussed what necessary foundation for a recording is:

       While we have not in our prior cases indicated precisely what foundation is
       necessary to admit audiotapes where the challenge is to their admission generally,
       other circuits have alternately held that the district court must be satisfied that the
       recording is accurate, authentic, and generally trustworthy, that simply required is
       proof that the tape recording accurately reflects the conversation in question, or that
       a proper foundation may be established in two ways: a chain of custody… or
       alternatively, other testimony could be used to establish the accuracy and
       trustworthiness of the evidence.

United States v. DeJohn, 368 F.3d 533, 542 (6th Cir. 2004) (citations and quotation marks

omitted).

       C.      DEFENDANTS’ PATTERN OF DRUG TRAFFICKING SHOULD BE
               ADMITTED AS INTRINSIC EVIDENCE OR OTHERWISE ESSENTIAL RES
               GESTAE EVIDENCE, OR IN THE ALTERNATIVE, AS 404(b) EVIDENCE.

       The United States anticipates introducing evidence that is inextricably intertwined or

otherwise res gestae background evidence essential for the jury to understand the underlying

events. In particular, the United States anticipates testimony of Defendant Hall’s drug

trafficking activity prior to and during the timeline of the conspiracy between both Defendants

that were the bases of the October, November, and March search warrants executed at Hall’s


                                                 6
     Case: 1:19-cr-00330-DCN Doc #: 62 Filed: 03/01/20 7 of 13. PageID #: 159



residence—in particular, the controlled buys that led to those warrants. The government will also

elicit evidence of the heart of the conspiracy, communications evidencing Defendant Hall’s role

as the retail seller and Defendant Franklin’s role as the source of supply for Hall—to which this

res gestae/404(b) analysis should not even apply.

       The Sixth Circuit has deemed that Rule 404 of the Federal Rules of Evidence does not

bar “background” or res gestae evidence. In United States v. Hardy, the Sixth Circuit

announced, “[t]his court has previously recognized the propriety of introducing ‘background’

evidence. Such evidence, often referred to as ‘res gestae’ does not implicate Rule 404(b).” 228

F.3d 745, 748 (6th Cir. 2000) (citing United States v. Buchanan, 213 F.3d 302, 311 (6th Cir.

2000). The Hardy court then explained:

       Rather, the very definition of what constitutes background evidence contains
       inherent limitations. Buchanan, Paulino and other cases dealing with this issue
       teach that background or res gestae evidence consists of those other acts that are
       inextricably intertwined with the charged offense or those acts, the telling of which
       is necessary to complete the story of the charged offense.

       Proper background evidence has a causal, temporal or spatial connection with the
       charged offense. Typically, such evidence is a prelude to the charged offense, is
       directly probative of the charged offense, arises from the same events as the charged
       offense, forms an integral part of a witness’s testimony, or completes the story of
       the charged offense.

228 F.3d at 748 (emphasis added) (citing 2 Jack B. Weinstein, Margaret A. Berger & Joseph M.

McLaughlin, Weinstein=s Federal Evidence, § 404.20[2][c] and [d]; United States v. Weinstock,

153 F.3d 272, 277 (6th Cir.1998); United States v. Barnes, 49 F.3d 1144, 1149 (6th Cir.1995);

United States v. Townsend, 796 F.2d 158, 162 (6th Cir.1986); United States v. Cunningham, 103

F.3d 553, 557 (7th Cir.1996); and Jennifer Y. Schuster, Uncharged Misconduct Under Rule

404(b): The Admissibility of Inextricably Intertwined Evidence, 42 U. Miami Law Review 947

(March/May 1998) (See United States v. Rice, 2004 WL 333800 (6th Cir. 2004). Therefore,




                                                7
     Case: 1:19-cr-00330-DCN Doc #: 62 Filed: 03/01/20 8 of 13. PageID #: 160



evidence of background, res gestae, or a continuing pattern of illegal activity is properly

admissible as it is not precluded by Rule 404(a) of the Federal Rules of Evidence.

       In this case, understanding the context of this the charges offenses—Hall’s having sold to

informants shortly before detectives seized small amounts of drugs, large amounts of drug

proceeds, and drug paraphernalia in October and November 2018—is essential to the

government’s proof and needed for the jury to properly deliberate with all appropriate evidence.

It is “directly probative of the charged offense,” “forms an integral part of witnesses’ testimony,”

and is necessary to “complete[] the story of the charged offense.” Hardy, 228 F.3d at 748. The

United States therefore anticipates offering this information into evidence on these grounds.

       The aforementioned evidence is also inextricably intertwined with the underlying case.

In United States v. Barnes, the Sixth Circuit held:

       [T]he Court of Appeals explained that Rule 404(b) does not apply where the
       challenged evidence is “inextricably intertwined” with evidence of the crime
       charged in the indictment. When the other crimes or wrongs occurred at different
       times and under different circumstances from the offense charged, the deeds are
       termed “extrinsic.” “Intrinsic” acts on the other hand, are those that are part of a
       single criminal episode.

49 F.3d 1144, 1149 (6th Cir. 1995) (citing United States v. Torres, 685 F.2d 921, 924 (5th Cir.

1982); see also United States v. Henderson, 626 F.3d 326 (6th Cir. 2010) (“Where the

challenged evidence is ‘intrinsic’ to, or ‘inextricably intertwined’ with evidence of, the crime

charged, Rule 404(b) is not applicable”); United States v. Daulton, 266 F. App’x 381 (6th Cir.

2008) (citation omitted) (“Evidence is inextricably intertwined when the charged conduct and the

uncharged conduct ‘are part of the single criminal episode or the other acts were necessary

preliminaries to the crime charged.’”); United States v. Rozin, 664 F.3d 1052 (6th Cir. 2012) (in

tax fraud case, evidence of prior year activities not 404(b), but rather intrinsic evidence); United

States v. Monsour, 893 F.2d 126 (6th Cir. 1990) (investigative link evidence, such as the



                                                  8
     Case: 1:19-cr-00330-DCN Doc #: 62 Filed: 03/01/20 9 of 13. PageID #: 161



defendant acting “suspiciously” at another bank branch a few days prior to the robbery, was

intrinsic evidence). Therefore, when other acts are “intrinsic” to charged conduct or part of a

single criminal episode they are “inextricably intertwined” and not subject to a Rule 404(b)

analysis.

          In other instances, evidence is intrinsic when exclusion would leave a “chronological or

conceptual void in the story of the crime,” United States v. Ojomo, 332 F.3d 485, 488-89 (7th

Cir. 2003), or when the acts complete the story of the crime on trial. United States v. Senffner,

280 F.3d 755, 764 (7th Cir. 2002), or explains the circumstances of the case. United States v.

Holt, 460 F.3d 934 (7th Cir. 2006); cf. United States v. Poulsen, 655 F.3d 492 (6th Cir. 2011)

(evidence from defendant’s related separate obstruction of justice case admissible as 404(b)

consciousness of guilt evidence in his securities case); United States v. Martinez, 430 F.3d 317

(6th Cir. 2005) (evidence that part of the conspiracy is not “other acts” evidence).

          These analyses apply with equal or greater force to Hall’s constant drug trafficking until

his fourth strike and final arrest on March 28, 2019. Similarly, it provides necessary context to

Hall’s need for Franklin’s supply in the conpiracy. It completes the story of the crime on trial,

and its absence would leave a conceptual void in the story. Senffner, 280 F.3d at 764; Ojomo,

332 F.3d at 488-89. It is also necessary to explain the circumstances of the case. Holt, 460 F.3d

at 934.

          At a minimum, and in the alternative, all of this evidence would qualify as other bad acts

admissible under Rule 404(b) to show intent, preparation, plan, absence of mistake or accident,

and—especially—knowledge:

                 Evidence of other crimes, wrongs, or acts is not admissible to prove
                 the character of a person in order to show action in conformity
                 therewith. It may, however, be admissible for other purposes, such




                                                   9
    Case: 1:19-cr-00330-DCN Doc #: 62 Filed: 03/01/20 10 of 13. PageID #: 162



               as proof of motive, opportunity, intent, preparation, plan,
               knowledge, identity, or absence of mistake or accident.

United States v. Jenkins, 593 F.3d 480, 484 (6th Cir. 2010) (quoting Fed. R. Evid. 404(b)). The

Sixth Circuit requires a district court to make three findings before admitting evidence under

Rule 404(b). The district court must find: (1) the bad acts occurred, (2) the evidence helps prove

a material issue, and (3) the evidence passes the balancing test of Rule 403. United States v.

Gold Unlimited, Inc., 177 F.3d 472, 488 (6th Cir. 1999). Under the second prong, the Court

should consider the probative value of the evidence and the purpose for which it is offered. “The

evidence is probative of a material issue if (1) the evidence is offered for an admissible purpose,

(2) the purpose for which the evidence is offered is material or ‘in issue,’ and (3) the evidence is

probative with regard to the purpose for which it is offered.” United States v. Corsmeier, 617

F.3d 417, 420 (6th Cir. 2010) (citing United States v. Bell, 516 F.3d 432, 441 (6th Cir. 2008)).

       Here, the Government must prove that Defendant Hall trafficked drugs in October and

November of 2018 prior the execution of search warrants at his home during those months.

Further, the government has to prove that Defendant possessed the drugs found in his home

knowingly or intentionally, and that both Defendants later possessed larger distribution quantities

of cocaine, fentanyl, and heroin knowingly or intentionally. Evidence of this ongoing trafficking

and this history of trafficking will help show that each Defendant knew what he was doing, and

intended to distribute the controlled substances they possessed. It will also show that they knew

the substances were controlled substances, and was not mistaken about their nature. The issues

of Defendants’ intent, plan, and knowledge are at the core of this trial. Finally, no undue

prejudice will result, and any prejudice would not substantially outweigh the evidence’s

probative value. Accordingly, all of this evidence is, at a minimum, admissible under Rule

404(b), and the Government hereby gives notice of its intent to offer such evidence.



                                                 10
      Case: 1:19-cr-00330-DCN Doc #: 62 Filed: 03/01/20 11 of 13. PageID #: 163



        D.      BIFURCATION OF INVESTIGATOR TESTIMONY

        This Court should allow the bifurcation of the testimony of one of the lead investigators,

Det. William Salupo. Det. Salupo is one of the two lead investigators, and the other lead

investigator (Det. Lawrence Smith) may be unavailable for medical reasons. Det. Salupo’s

testimony is particularly critical for the early incidents at issue in the facts of this case, as he

participated in many of the controlled buys, traffic stops, and search warrants at issue.

        His testimony will also be particularly important to explain the later stages of the

investigation, including the jail calls that led to the discovery of Franklin’s role, and following

Franklin’s arrest, the analysis of phones seized from both Hall and Franklin—based on technical

assistance provided by other investigators who the government anticipates calling after testimony

is elicited about the seizure of the telephones. Bifurcating the testimony will therefore enable the

presentation of the evidence in a chronological and more easily understood manner.

IV.     CONCLUSION

        For these reasons, the Government requests that the Court rule in accordance with the law

set forth above if any disputed evidentiary or procedural issues arise at trial.

                                                          Respectfully submitted,

                                                          JUSTIN E. HERDMAN
                                                          United States Attorney

                                                  By:     /s/ Elliot Morrison
                                                          Elliot D. Morrison (OH: 0091740)
                                                          Assistant United States Attorney
                                                          United States Court House
                                                          801 West Superior Avenue, Suite 400
                                                          Cleveland, OH 44113
                                                          (216) 622-3919
                                                          (216) 522-8355 (facsimile)
                                                          Elliot.Morrison@usdoj.gov

                                                          /s/ Bryson N. Gillard
                                                          Bryson N. Gillard (NY: 5415864)


                                                   11
Case: 1:19-cr-00330-DCN Doc #: 62 Filed: 03/01/20 12 of 13. PageID #: 164



                                        Assistant United States Attorney
                                        United States Court House
                                        801 West Superior Avenue, Suite 400
                                        Cleveland, OH 44113
                                        (216) 622-3925
                                        (216) 522-8355 (facsimile)
                                        Bryson.Gillard@usdoj.gov




                                   12
    Case: 1:19-cr-00330-DCN Doc #: 62 Filed: 03/01/20 13 of 13. PageID #: 165



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of March 2020, a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ Elliot Morrison
                                                        Elliot D. Morrison
                                                        Assistant U.S. Attorney




                                                  13
